DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
In re claim 13, the United States Patent and Trademark Office (USPTO) is not affiliated with Underwriters Laboratories (UL), being that the USPTO is a governmental agency, and that UL is a non-governmental business entity. Unless proven otherwise, compliance with certification standard 508A from UL, or lack thereof has no bearing on patentability with the USPTO. 

Claim Objections
Claim 19 is objected to because of the following informalities: line 1 of claim 19 recites “kits”, which is plural. The examiner believes that this is a simple typographical error, and that the claim should recite the singular form “kit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia, “a housing” in line 3, however, claim 1 also recites “a housing” in line 9. It is unclear in the claim, if the housing as recited in line 3 is the same housing as recited in line 9, or if the two recited housings are different. Claims 2-16 are further rejected for dependence upon a rejected claim.
In re claim 1, claim 1 recites “the drive motor” in line 9. There is an insufficient antecedent basis for this limitation in the claim. Claims 2-16 are further rejected for dependence upon a rejected claim.
In re claim 13, claim 13 recites, inter alia, “wherein the control panel complies with Underwriters Laboratories certification standard 508A”. It is unclear in the claim, what additional limitations are intended to be incorporated via compliance with Underwriters Laboratories certification standard 508A. 
In re claim 17, claim 17 recites “the universal mount” in line 5, “the control panel housing” in line 6, and “the drop extension tube” in lines 8-9.  There are insufficient antecedent basis for these limitations in the claim. Claims 18-21 are further rejected for dependence upon a rejected claim.
In re claim 17, claim 17 recites, inter alia, “A kit for mounting a high-volume low speed fan to a structural member, the kit comprising:” in lines 1-2 and “the control panel secured to the structural member” in lines 3-4. It is unclear in the claim if the kit includes the structural member. The preamble of the claim seems to imply that the claim is directed towards a mounting kit, which would exclude the structural member, similar to how a mounting kit for mounting a TV to a wall would exclude the wall. However, lines 3-4 seem to indicate that the structural member is included in the kit, and that the control panel is secured or mounted in a secure manner to the structural member. In the specification, [0025-0026], seem to indicate that the structural member in question, is a structural support member of a building, which would make “the control panel secured to the structural member” as required by lines 3-4 of the claim, very difficult to be a component of a kit, as required by lines 1-2. Further clarity in this regard is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen (U.S. 20090123284).
In re claim 1, Madsen discloses a system for mounting a high-volume low speed fan, the system comprising: 
a structural support member (the HVLS fan 10 is preferably single point mounted to overhead beams, trusses or other structural members through a mechanical fastening connection; [0053]; note: four point mounting kits or other mounting schemes may be used too): 
a control panel (fig. 1-2; [0046]; VFD and portion of power electronics located in fan enclosure) comprising 
a housing (fig. 1; housing 12; [0046]) with an upper plate (fig. 1-2; fig. 1 shows housing 12, fig. 2 shows 14 mounted to upper plate and sides removed), and at least one lower surface (lower surfaces shown in fig. 2), 
the control panel (fig. 1-2; [0046]; VFD and portion of power electronics located in fan enclosure) secured to the structural support member (via. 14 as shown in fig. 1-2); 
a mount member (fig. 2; 13) with a base member (fig. 3; 62), 
the mount member secured to and disposed beneath the lower surface of the housing (at least a portion of 13, is disposed beneath housing 12, as suggested by fig. 1 and fig. 2); and 
an extension tube (fig. 3; tubular shaft 22; [0048]) with a first end (bottom, near 60) and a second end (top, near 62), 
the first end of the extension tube disposed beneath the base member of the mount member (as shown in fig. 3) and 
the second end disposed proximate (note: drive motor 68 is near tubular shaft 22, and thus “proximate”) a housing (12) for the drive motor (68; [0048]) of the high-volume low speed fan.

In re claim 2, Madsen teaches the system of claim 1, and further teaches that the HVLS fan 10 is preferably single point mounted to overhead beams, trusses or other structural members through a mechanical fastening connection ([0053]); 
While Madsen fails to explicitly mention that the structural support member is at least one of a Glulam beam, a purlin, an I-beam, a steel truss or a Unistrut, these structural items are considered to be inherently included within the categories of overhead beams, trusses or other structural members disclosed by Madsen, being that a glulam beam, purlin (also a type of beam) and an I-beam, are types of beams, and a steel truss, is a type of truss. Further, a Unistrut can be considered either a beam or truss depending upon specific configuration, but is best considered to be an “other structural member”. 

In re claim 9, Madsen teaches the system of claim 1, and further teaches wherein at least one of a variable frequency drive  (VFD) or a motor controller is disposed within the housing of the control panel ([0046]).

In re claim 14, Madsen teaches the system of claim 1, and further teaches wherein a separation mount (fig. 2; 14) is disposed between the structural support member (fan 10 is preferably single point mounted to overhead beams, trusses or other structural members; [0053]) and the upper plate (fig. 1-2; fig. 1 shows housing 12, fig. 2 shows 14 mounted to upper plate and sides removed) of the control panel (as shown in fig. 2).

In re claim 16, Madsen teaches the system of claim 1, and further teaches wherein the mount member is at least one of a universal mount or a rapid mount (alternative 4-point mounting kits or other mounting schemes may be employed too; [0053]; Here, a universal mount or a rapid mount is considered to be included within “other mounting schemes”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note: regarding claim 13, there is a lack of clarity regarding what additional limitations and features that the recitation of “wherein the control panel complies with Underwriters Laboratories certification standard 508A” is meant to incorporate into that claim. As a result, the prior art can not be applied to this limitation within the claim until such a time that clarity can be provided about what additional limitations and features are incorporated into that claim.

Claims 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284).
In re claim 10, Madsen teaches the system of claim 1, and further teaches two inwardly extending flanges disposed beneath the upper plate (as suggested in fig. 2), the two inwardly extending flanges operable to support an enclosure for the variable frequency drive (VFD located within housing 12, and thus supported via flanges as shown in fig. 2; [0046]).
Madsen fails to explicitly teach wherein the housing is C-shaped
However, it would have been an obvious matter of design choice to make the different portions of the housing of whatever form or shape was desired or expedient (including C-shaped), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re claim 17, Madsen discloses a system for mounting a high-volume low speed fan, comprising: 
a control panel (fig. 1-2; [0046]; VFD and portion of power electronics located in fan enclosure) comprising 
a housing (fig. 1; housing 12; [0046]) with an upper plate (fig. 1-2; fig. 1 shows housing 12, fig. 2 shows 14 mounted to upper plate and sides removed) and a lower surface (lower surfaces shown in fig. 2), 
the control panel (fig. 1-2; [0046]; VFD and portion of power electronics located in fan enclosure) secured to a structural member (via. 14 as shown in fig. 1-2); 
a mount member (fig. 2; 13) with a base member (fig. 3; 62), 
the  mount secured to and disposed beneath the lower surface of the control panel housing (at least a portion of 13, is disposed beneath housing 12, as suggested by fig. 1 and fig. 2); 
an extension tube (fig. 3; tubular shaft 22; [0048]) with a first end (bottom, near 60) and a second end (top, near 62); and 
a motor housing (drive motor 68 is housed within housing 12, as suggested via fig. 1-3, additionally, drive motor 68 is shown as having it’s own housing (outer casing) in fig. 3) for a high-volume low speed fan, 
wherein the first end (bottom, near 60, as shown in fig. 3) of the  extension tube (22) is disposed proximate the base member (62) of the mount member (as shown in fig. 3; note 13 is not shown in fig. 3, but is shown in fig. 2) and 
the second end (top, near 62) is disposed proximate the motor housing of the high-volume low speed fan (as shown in fig. 3).
Madsen lacks disclosing the system as packaged together as a kit. 
However, one having ordinary skill in the art, would readily recognize, and find it obvious that the components as taught by Madsen could be packaged together as a “kit”, as is known, and common in the art.

In re claim 18, Madsen discloses the kit of claim 17, and further teaches wherein the upper plate comprises two longitudinally opposed edges (as shown in fig. 2; note upper plate is mounted to 14).
Madsen lacks wherein the opposed edges overhang the housing.
However, it would have been an obvious matter of design choice to elongate the opposed edges such that they overhang the housing, since such a modification would have involved a mere change in the size of a component (such as increasing the length of the opposed edges).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re claim 19, Madsen discloses the kit of claim 17, and further teaches wherein the lower surface of the housing comprises a plurality of inwardly extending flanges (fig. 2-3; it appears that there are several flanges extending inward on 62, some of which are on 13 (as shown in fig 2), others (as shown in fig. 3) seem to be from direct drive assembly 18, and drive motor 68 (see bolted connection at feet for 68, 18)).
In re claim 20, Madsen discloses the kit of claim 19, and further teaches wherein an enclosure (fig. 3; direct drive assembly 18, is shown with an enclosure…which resides within housing 12) is disposed within the housing and is supported by the inwardly extending flanges.
In re claim 21, see claims 20 and 9 above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284) in view of Niemiec et. al. (U.S. 20170030361).
In re claim 3, Madsen teaches the system of claim 2, and further discloses that the fan is preferably mounted to overhead beams, trusses or other structural members through a mechanical fastening connection ([0053]) but fails to explicitly teach wherein the control panel housing is secured to each flange of the I-beam with an I-beam clamp and at least two threaded fasteners.
Niemiec discloses an analogous fan, mounted in an analogous manner using a universal I-Beam clamp (fig. 1; [0040]; note the multiple holes in 12 for threaded fasteners, as well as fastening cable).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Madsen, to incorporate using a universal I-beam clamp to clamp to an I-beam, as clearly suggested and taught by Niemiec, since the use of I-beam clamps to clamp/fasten equipment, pipes, lights, etc. to I-beams is well known, obvious and routine in the art. 
In re claim 4, Madsen and Niemiec teach the system of claim 3, and Niemiec further teaches wherein each I-beam clamp comprises a flat plate member with first and second longitudinally disposed edges, the second edge extending downwardly away from the flat plate (as shown in fig. 1; see top of swivel 12; [0040]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284) in view of Gregorich et. al. (U.S. 5033711).
In re claim 5, Madsen teaches the system of claim 2, but is silent wherein the housing is secured to the Glulam beam with opposing L-shaped brackets, a single L-shaped bracket disposed on each side of the Glulam beam.
Gregorich teaches an analogous fan assembly (fig. 1; 10) can be mounted to the ceiling (ceiling mount construction) using an L-shaped bracket (24; [Col. 4, ln 37-Col. 5, ln 9]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Madsen, to incorporate using an L-shaped bracket to secure a fan assembly, as clearly suggested and taught by Gregorich, since the use of L-shaped brackets to secure equipment, pipes, lights, etc. to beams (such as a Glulam beam) is well known, obvious and routine in the art. Further, it is also well known and obvious in the art to use more than one L-shaped bracket to secure equipment, pipes, lights, etc. where appropriate (due to load concerns), as is known and common in the art.

In re claim 6, see claim 5 above. 
In re claim 7, Madsen and Gregorich teach the system of claim 6, but fail to explicitly teach wherein each short plate is outwardly extending from the Glulam beam and the short plate is secured to the upper plate of the control panel by threaded fasteners passing through aligned openings in both the upper plate of the housing and the short plate of the L-shaped bracket.
However, this is common method of attachment using L brackets, and thus would be obvious to those having at least an ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284) in view of Snyder (U.S. 20010027086).
In re claim 8, Madsen teaches the system of claim 2, but fails to explicitly teach wherein the upper plate of the control panel housing is secured with fasteners to two Unistrut support elements.
However, attachment of a control panel or electrical junction box via. fasteners to Unistrut support element is widely known and common in the art. 
Snyder discloses attachment of an electrical junction box (58) via. fasteners to structural elements (122) (fig. 5; [0028]; note: the “structural elements 122” serve as a generic form of Unistrut).  
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Madsen, to incorporate using structural elements (i.e. Unistrut) to secure components of a fan assembly (such as a control panel, electrical junction box, or other element) via. fasteners as clearly suggested and taught by Snyder, since the use of structural elements (Unistrut) to secure equipment, pipes, lights, etc. where appropriate (due to load concerns), as is known and common in the art.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284) in view of Gregorich et. al. (U.S. 5033711) in further view of Santolucito (U.S. 20170363093). 
In re claim 11, Madsen and Gregorich teach the system of claim 7, and Madsen further teaches wherein the housing comprises a front plate with a through hole for access by at least one of a cable a power cable or a communication cable (control unit 80 is remotely mounted for user access and is in electrical communication with the fan 10 through a cable; [0053]; note: since housing 12 contains the power electronics, then there also must be some sort of hole in housing 12 so that the power cable and the remote cable can pass through. ) 
Madsen is silent regarding a cable gland of a power cable or a communication cable.
Santolucito teaches an analogous ceiling fan having a cable inlet 100, (for example, can be a PG21 cable gland), for securing a cable line provided to the interior of the ceiling fan electronics assembly 16 ([0027]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Madsen, to incorporate using a cable gland of a power cable or a communication cable as clearly suggested and taught by Santolucito, in order to for secure a cable line provided to the interior of the ceiling fan electronics assembly (such as housing 12), as is known and common in the art.
In re claim 12, see claim 11 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. 20090123284) in view of Oleson (U.S. 20140348649)
In re claim 15, Madsen teaches the system of claim 1, but fails to teach wherein electrical wiring is disposed within the tube extending between the control panel and a drive motor of the high-volume low speed fan.
Oleson discloses an analogous fan (fig. 1; 10), having analogous electrical wiring disposed within an analogous tube (support 16 may be arranged to accommodate wiring or the like for electronic components carried by the fan 10…such as through a tube; [0024]) extending between a control panel and a drive motor (fig. 2; wires from controller 26 pass through 16 to control the motor; [0025; 0028])
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Madsen, to incorporate passing wires through the tube as clearly suggested and taught by Oleson, in order to save space and to protect the wires from damage, as is known and common in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747